Exhibit 10.15
 
 
GUARANTY
given by
GULFMARK OFFSHORE, INC.
in favor of
DVB BANK NV,
as Security Trustee
 
 
July 1, 2008

 



--------------------------------------------------------------------------------



 



GUARANTY
          THIS GUARANTY (this “Guaranty”), dated as of July 1, 2008, is made by
GULFMARK OFFSHORE, INC., a corporation organized and existing under the laws of
Delaware (the “Guarantor”), in favor of DVB BANK NV, a bank incorporated under
the laws of the Kingdom of the Netherlands (“DVB”), as security trustee (the
“Security Trustee”) for and on behalf of the Lenders (as such term is defined
herein).
WITNESSETH THAT:
          WHEREAS:
          (A) Pursuant to that certain that Senior Secured Credit Facility
Agreement dated as of December 28, 2005, as amended by Amendment No. 1 thereto
dated as of February 28, 2006, by Amendment No. 2 thereto dated as of May 9,
2007 and by Amendment No. 3 (“Amendment No. 3”) thereto dated July 1, 2008 (as
so amended, the “Facility Agreement”), made by and among, inter alios,
(i) Rigdon Marine Corporation, as borrower (the “Borrower”), (ii) the banks and
financial institutions listed on Schedule 1 of the Facility Agreement, as
lenders (together with any bank or financial institution which becomes a Lender
pursuant to Article 10 of the Facility Agreement (the “Lenders”)), and
(iii) DVB, as security trustee and as facility agent, the Lenders have agreed to
provide the Borrower a loan facility in an aggregate principal amount of up to
US$224,000,000 (the “Facility”) in three tranches, Tranche A, Tranche B and
Tranche C, for the purposes described in Section 3.1 thereof.
          (B) The Borrower is a wholly owned subsidiary of the Guarantor; and
          (C) It is a condition precedent to the effectiveness of Amendment
No. 3 that the Guarantor enter into this Guaranty and otherwise agree to be
bound by the terms of this Guaranty.
          NOW, THEREFORE, in consideration of the premises and for other
valuable consideration, the receipt and adequacy of which the Guarantor hereby
acknowledges, the Guarantor hereby agrees as follows:
          SECTION 1. Defined Terms. Except as otherwise defined herein, terms
defined in the Facility Agreement shall have the same meaning when used herein.
The words and expressions specified below shall, except where the context
otherwise requires, have the meanings attributed to them below:
          (a) “Compliance Certificate” means a certificate of the Chief
Financial Officer of the Guarantor to be delivered to the Facility Agent
substantially in the form attached hereto as Exhibit 1;
          (b) “Determination Date” means:
               (i) the last day of each calendar quarter;

 



--------------------------------------------------------------------------------



 



               (ii) after the occurrence of an Event of Default which is
continuing, any date designated by the Facility Agent upon at least three
(3) Banking Days’ prior written notice to the Guarantor; and
               (iii) each Drawdown Date.
          (c) “EBITDA” means, for any twelve month period ending on a
Determination Date, the consolidated profit on ordinary activities of the Group
before Taxes:
               (i) adjusted to exclude interest received or receivable and other
similar income to the extent not already excluded;
               (ii) before the depreciation of fixed assets but after excluding
any loss or gain arising on the disposal of fixed assets or shares;
               (iii) before the deduction of Interest Expense for such period;
               (iv) before any charge for the amortization of goodwill, merger
differences, acquisition costs or any other intangible asset; and
               (v) before adding or deducting extraordinary or exceptional items
(to include, for the avoidance of doubt, any redundancy costs and foreign
exchange profits and losses in relation to the funding of the business) in each
case for such period;
          (d) “Group” means the Guarantor and each of its Subsidiaries;
          (e) “Interest Expense” means the interest paid by any member of the
Group on the Total Debt in the twelve month period ending on a Determination
Date;
          (f) “Taxes” means all taxes (including, without limitation, property,
sales, use, consumption, franchise, capital, occupational, license, value added,
excise, stamp, levies and imposts taxes and customs and other duties),
assessments, fees (including, without limitation, documentation, license, filing
and registration fees) and charges, of any kind or nature whatsoever, together
with any penalties, fines, additions to tax or interest thereon, however
imposed, withheld, levied, or assessed by any country or governmental
subdivision thereof or therein, any international authority or any other taxing
authority other than taxes on the overall net income of a Creditor or branch
thereof;
          (g) “Total Assets” means the amount which is equal to the total
consolidated assets of the Guarantor as shown in the Guarantor’s latest audited
consolidated balance sheet less the goodwill (if any) of the Guarantor as shown
in the Guarantor’s latest audited balance sheet;
          (h) “Total Debt” means the aggregate of:
               (i) the amount calculated in accordance with GAAP shown as each
of “long term debt”, “short term debt” and “current portion of long term debt”
on the latest consolidated balance sheet of the Guarantor; and

2



--------------------------------------------------------------------------------



 



               (ii) the amount of any liability in respect of any lease or hire
purchase contract entered into by the Guarantor or any of its Subsidiaries which
would, in accordance with GAAP, be treated as a finance or capital lease; and
          (i) “Total Shareholder Equity” means the aggregate of the amount paid
up on the issued share capital of the Guarantor and the amount standing to the
credit of its capital and revenue reserves (including any share premium account
or capital redemption reserve but excluding any revaluation reserve) plus or
minus the amount standing to the credit or debit (as the case may be) of its
profit and loss account.
          SECTION 2. Guaranty.
          2.1 Guaranty of Payment and Performance. The Guarantor, as primary
obligor and not merely as surety, hereby irrevocably, unconditionally and
absolutely guarantees to the Security Trustee, for the benefit of the Creditors,
on first demand (a) the full and prompt payment, when due, whether by
acceleration or otherwise, of all amounts owing by the Borrower to the Creditors
under the Facility Agreement, the Note and the Security Documents (collectively,
the “Transaction Documents”), together with any costs and expenses (including,
without limitation, attorneys’ fees) incurred in connection therewith by the
Creditors and the performance by the Borrower of its obligations and, in case of
extension of time of payment or renewal in whole or in part of the said
obligations of the Borrower, the prompt payment when due of all said amounts
according to such extension or extensions or renewal or renewals, whether by
acceleration or otherwise and (b) the punctual and full performance and
compliance by the Borrower of each and every duty, covenant, agreement and
obligation thereof under the Transaction Documents (all obligations referred to
in clauses (a) and (b) above are herein referred to as the “Obligations”).
          2.2 Nature of Guaranty. This Guaranty is a guaranty of payment,
performance and compliance and not of collection and the Guarantor expressly
agrees that it shall not be necessary or required that the Creditors exercise
any right, assert any claim or demand or enforce any remedy whatsoever against
the Borrower or any other Person before or as a condition to the obligations of
the Guarantor hereunder. This Guaranty is a primary obligation of the Guarantor
and shall be an absolute, unconditional, present, and continuing obligation and
shall not be subject to any counterclaim, setoff, deduction, diminution,
abatement, recoupment, suspension, deferment, reduction, or defense based on any
claim the Guarantor or any other Person may have against the Borrower, the
Creditors or any other Person. This Guaranty shall only be discharged by the
complete and indefeasible satisfaction of all of the Obligations and shall not
be released, discharged or affected by any circumstance whatsoever, including
without limitation:
          (a) the unenforceability, invalidity, irregularity or lack of
genuineness of the Transaction Document or any of the obligations under the
Transaction Documents;
          (b) any amendment, modification, termination, or removal of, or
addition or supplement to, the Transaction Documents, or any change in time,
manner, or place of payment or performance of any Obligation;

3



--------------------------------------------------------------------------------



 



          (c) any assignment, mortgage, release, exchange, addition, or transfer
of any Collateral;
          (d) any failure, refusal, omission or delay on the part of the
Borrower, any Creditor or any other Person to conform or comply with any term of
the Transaction Documents or any other agreement;
          (e) any waiver, consent, extension, indulgence, surrender, settlement,
subordination, release, compromise, or other agreement, or the exercise or
non-exercise of any right or remedy thereunder, with or without consideration;
          (f) the occurrence and/or continuance of any bankruptcy, insolvency,
reorganization, liquidation, arrangement, adjustment of debt, relief of debtors,
dissolution, or similar proceeding with respect to the Borrower, any Creditor,
or any other Person, including without limitation any modification of the
Borrower’s obligations under any Transaction Document in connection with any
such proceeding;
          (g) any defect in the title, condition, compliance with
specifications, design, operation, or fitness for use of, or any damage to or
loss of, or governmental prohibition or restriction, condemnation, requisition,
or seizure of, any Collateral for any reason;
          (h) any merger, consolidation, restructuring, termination of
existence, sale of assets, or change in the ownership of any membership
interests, shares of capital stock or other equity interest of the Borrower or
the Guarantor;
          (i) any present or future law, regulation, or order in any
jurisdiction (whether of right or in fact) or any agency thereof affecting any
term of any Obligation or any rights of any Creditor with respect thereto,
including, without limitation, any law, regulation or order purporting to vary
the terms of payment or to restrict the right or power of the Borrower or of the
Guarantor or either of them to make payment of any of their respective
Obligations to the Creditors; or
          (j) any other circumstances whatsoever which might otherwise
constitute a defense available to, or a discharge of, either the Borrower or the
Guarantor.
          SECTION 3. Representations and Warranties. The Guarantor hereby
represents and warrants to the Security Trustee, for the benefit of the
Creditors, (which representations and warranties shall survive the execution and
delivery of this Guaranty) as follows:
          3.1 Due Organization and Power. The Guarantor is duly formed and is
validly existing in good standing under the laws of its jurisdiction of
incorporation or formation, has full power to carry on its business as now being
conducted and to enter into and perform its obligations under this Guaranty, and
has complied with all statutory, regulatory and other requirements relative to
such business and such agreements;
          3.2 Authorization and Consents. All necessary corporate action has
been taken to authorize, and all necessary consents and authorities have been
obtained and remain in full force and effect to permit, the Guarantor to enter
into and perform its obligations under this Guaranty;
          3.3 Binding Obligations. This Guaranty constitutes the legal, valid
and binding obligations of the Guarantor enforceable against the Guarantor in
accordance with its terms, except to the extent that such enforcement may be
limited by equitable principles,

4



--------------------------------------------------------------------------------



 



principles of public policy or applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting generally the enforcement of
creditors’ rights;
          3.4 No Violation. The execution and delivery of, and the performance
of the provisions of, this Guaranty do not contravene any applicable law or
regulation existing at the date hereof or any contractual restriction binding on
the Guarantor or the certificate of incorporation or by-laws thereof.
          SECTION 4. Covenants.
          4.1 Affirmative Covenants. The Guarantor hereby covenants and
undertakes with the Security Trustee, for the benefit of the Creditors, that
from the date hereof and so long as any Obligation remains unsatisfied, it
shall:
          (a) duly perform and observe the terms of this Guaranty;
          (b) immediately upon obtaining knowledge thereof, inform the Security
Trustee of the occurrence of (i) any Event of Default or of any event which,
with the giving of notice or lapse of time, or both, would constitute an Event
of Default, (ii) any litigation or governmental proceeding pending or threatened
against it which could reasonably be expected to have a material adverse effect
on its or the Borrower’s business, assets, operations, property or financial
condition and (iii) any event or condition which is reasonably likely to have a
material adverse effect on its ability to perform its obligations under this
Guaranty; and
          (c) obtain every consent and do all other acts and things which may
from time to time be necessary or advisable for the continued due performance of
all its obligations under this Guaranty.
          4.2 Financial Covenants. The Guarantor hereby covenants and undertakes
with the Security Trustee, for the benefit of the Creditors, that from the date
hereof and so long as any Obligation remains unsatisfied, it shall:
          (a) maintain a ratio of Total Shareholder Equity to Total Assets of at
least thirty-five percent (35%);
          (b) maintain a ratio of EBITDA to Interest Expense of no less than
2.25:1.00; and
          (c) deliver a completed and executed Compliance Certificate to the
Facility Agent on such dates as the Borrower is required to deliver its
financial statements in accordance with Sections 9.1(d)(i) and 9.1(d)(ii) of the
Facility Agreement.
          SECTION 5. Payments.
          5.1 Payment. (a) All payments by the Guarantor under this Guaranty
shall be made in the same manner as the Borrower is required to make payments
under the Facility Agreement as specifically set forth therein.
          (b) On any amount or amounts for which the Guarantor is liable
hereunder interest shall be due at the Default Rate specified in Section 6.2 in
the Facility Agreement from

5



--------------------------------------------------------------------------------



 



the due date thereof under the Facility Agreement until the date of payment of
such amount by the Guarantor or the Borrower.
          5.2 Currency of Account. (a) If for the purpose of obtaining or
enforcing a judgment in any court in any country, it becomes necessary to
convert into any other currency (the “Judgment Currency”) an amount due in
Dollars under this Guaranty then the conversion shall be made, in the discretion
of the Security Trustee, at the rate of exchange prevailing either on the date
of default or on the day before the day on which the judgment is given or the
order for enforcement is made, as the case may be (the “Conversion Date”)
provided that the Security Trustee shall not be entitled to recover under this
clause any amount in the Judgment Currency which exceeds at the Conversion Date
the amount in Dollars due under this Guaranty.
          (b) If there is a change in the rate of exchange prevailing between
the Conversion Date and the date of actual payment of the amount due, the
Guarantor shall pay such additional amounts (if any, but in any event not a
lesser amount) as may be necessary to ensure that the amount paid in the
judgment currency when converted at the rate of exchange prevailing on the date
of payment will produce the amount then due under this Guaranty in Dollars; any
excess over the amount due received or collected by the Security Trustee shall
be remitted to the Guarantor.
          (c) Any amount due from the Guarantor under this Section 5.2 shall be
due as a separate debt and shall not be affected by judgment being obtained for
any other amounts due under or in respect of this Guaranty or any of the other
Transaction Documents; provided, however, that nothing herein shall be construed
so as to permit the Security Trustee to recover amounts from the Guarantor
previously paid by any other party other than as provided herein.
          (d) The term “rate of exchange” in this Section means the rate at
which the Security Trustee in accordance with its normal practices is able on
the relevant date to purchase Dollars with the judgment currency and includes
any costs of exchange (including any premium) payable in connection with such
purchase.
          5.3 Taxes; Withholdings. Should the Guarantor be compelled by law,
regulation, decree, order or stipulation to make any deduction or withholding on
account of any present or future Taxes from any payment due under this Guaranty
for the account of the Creditors, the amount due from the Guarantor in respect
of such payment shall be increased by such additional amounts necessary to
ensure that, after the making of such deduction or withholding with respect to
Taxes, the relevant Creditor receives a net amount equal to the amount which it
would have received had no such deduction or withholding with respect to Taxes
been made and the Guarantor shall indemnify each Creditor against any losses or
costs incurred by it by reason of any failure of the Guarantor to make any such
deduction or withholding or by reason of any such additional payment not being
made to the Creditors on the due date for such payment. If at any time a
Creditor is entitled to an exemption from or reduction of withholding tax under
the law of the applicable jurisdiction, then such Creditor shall deliver to the
Guarantor such properly completed and executed documentation prescribed by
applicable law as will permit such payments required under this Guaranty to be
made without withholding or at a reduced rate of withholding. The Guarantor
shall deliver to the Security Trustee evidence satisfactory to the Security
Trustee including all relevant tax receipts that such Tax has been duly remitted
to the

6



--------------------------------------------------------------------------------



 



appropriate authority. Notwithstanding the preceding sentence, the Guarantor
shall not be required to pay additional amounts or otherwise indemnify the
Creditors for or on account of:
          (a) Taxes based on or measured by the overall net income of any
Creditor for Taxes in the nature of franchise taxes or taxes for the privilege
of doing business imposed by any jurisdiction or any political subdivision or
taxing authority therein unless such Taxes are imposed as a result of the
activities of the Borrower or the Guarantor within the relevant taxing
jurisdiction; or
          (b) Taxes imposed by any jurisdiction or any political subdivision or
taxing authority therein on any Creditor that would not have been imposed but
for the Creditor’s being organized in or conducting business in or maintaining a
place of business in the relevant taxing jurisdiction, or engaging in activities
or transactions in the relevant taxing jurisdiction that are unrelated to the
transactions contemplated by the Facility Agreement, but only to the extent such
Taxes are not imposed as a result of the activities of the Borrower or the
Guarantor within the relevant taxing jurisdiction or the legal status of the
Borrower or the Guarantor under the laws of the taxing jurisdiction.
          SECTION 6. Preservation of Rights.
          6.1 The Guarantor hereby consents: (a) that from time to time, without
notice to or further consent of the Guarantor, the time for the performance
and/or observance by the Borrower or of the Guarantor of any of the agreements,
covenants or conditions in the Transaction Documents, or any of them, on the
part of the Borrower or the Guarantor, or either thereof, to be performed and/or
observed may be waived or the time of performance thereof extended by the
Creditors and payment of any amounts owing or payable under any such document
may be extended or any such document may be renewed in whole or in part or
modified in any respect or any collateral or arrangement provided for by any
such document as security for any obligation contemplated by any such document
may be exchanged, surrendered, released or otherwise dealt with as the Creditors
may determine; (b) that the time for the making of any payment of any obligation
hereby guaranteed may be accelerated in accordance with any agreement between
any of the Creditors and the Borrower or the Guarantor, and that any of the acts
mentioned in any of said documents may be done; and (c) that any other guarantor
of any of the obligations hereby guaranteed and/or any document or security
therefor may be released in whole or in part without affecting the obligations
of the Guarantor hereunder.
          6.2 The Guarantor hereby waives, to the extent permitted by applicable
law:
          (a) any notice required by law or otherwise to preserve any rights
hereunder or under any other Transaction Document against the Guarantor or
against the Borrower, including without limitation: (i) acceptance, presentment,
demand, protest, or proof of nonperformance of any Obligation, (ii) notice of
the sale of any Collateral or the transfer by the Borrower of any interest in
any Collateral or any Transaction Document, (iii) notice of the acceptance of
this Guaranty and of any change in the Borrower’s financial condition,
(iv) notices of the creation, renewal, extension, or accrual of any Obligation
or any of the matters referred to in Section 2 hereof, or any notice of or proof
of reliance by any Creditor upon this Guaranty or acceptance of this Guaranty
(the Obligations, and any of them, shall conclusively be deemed to have been

7



--------------------------------------------------------------------------------



 



created, contracted, incurred or renewed, extended, amended or waived in
reliance upon this Guaranty and all dealings between the Borrower or the
Guarantor and the Creditors shall be conclusively presumed to have been had or
consummated in reliance upon this Guaranty), and (v) notices which may be
required by statute, rule of law or otherwise, now or hereafter in effect, to
preserve intact any rights of the Creditors against the Guarantor;
          (b) the prior exercise of any remedy contained in any Transaction
Document or otherwise available to the Creditors;
          (c) any requirement of diligence on the part of any Person including
without limitation diligence in making any claim or commencing suit hereon or on
any other Transaction Document, and any requirement to mitigate damages or
exhaust remedies under any Transaction Document;
          (d) the right to interpose all substantive and procedural defense of
the law of guaranty, indemnification, suretyship, or other applicable law except
the defense of prior payment or prior performance by the Borrower or the
Guarantor of the Obligations;
          (e) all rights and remedies accorded by applicable laws to guarantors
or sureties, including any extension of time conferred by any law now or
hereafter in effect;
          (f) any right or claim of right to cause a marshaling of the
Borrower’s assets or to cause the Creditors to proceed against the Borrower or
any collateral held by any Creditor at any time or in any particular order;
          (g) rights to the enforcement, assertion, or exercise by the Creditors
of any right, power, privilege, or remedy conferred herein or any other
Transaction Document or otherwise;
          (h) notices of the sale, transfer or other disposition of any right,
title to, or interest in any Transaction Document; and
          (i) any other right whatsoever which might otherwise constitute a
discharge, release, or defense of the Guarantor hereunder or of the Borrower or
the Guarantor under any Transaction Document or which might otherwise limit
recourse against the Borrower or the Guarantor.
No failure to exercise and no delay in exercising, on the part of any Creditor,
any right, power, or privilege shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power, or privilege preclude any other
or further exercise thereof, or the exercise of any other power or right. The
obligations of the Guarantor hereunder shall not be affected by receipt by any
Creditor of any proceeds of any security at any time held by a Creditor. The
rights and remedies herein provided are cumulative and not exclusive of any
rights or remedies provided by law.
          6.3 The Guarantor agrees that so long as the Borrower has any actual
or contingent liability under the Transaction Documents any rights which the
Guarantor may at any time have by reason of the performance by the Guarantor of
its obligations hereunder (a) to be indemnified by the Borrower and/or (b) to
claim any contribution from any other guarantor of

8



--------------------------------------------------------------------------------



 



the Borrower’s obligations under the Transaction Documents and/or (c) to take
the benefit (in whole or in part) of any security taken pursuant to this
Guaranty or any other Transaction Document by all or any of the persons to whom
the benefit of the Guarantor’s obligations are given, shall be exercised by the
Guarantor in such manner and upon such terms as the Creditors may require and
further agrees to hold any monies at any time received by it as a result of the
exercise of any such rights or otherwise for and on behalf of and to the order
of the Creditors, for application in or towards payment of any amounts at any
time owed by the Borrower under the Transaction Documents.
          6.4 The Guarantor agrees that its liabilities hereunder shall be
unconditional irrespective of any other circumstance which might otherwise
constitute a discharge at law or in equity of a guarantor or surety. The
Guarantor guarantees that all payments made by the Borrower, the Guarantor, or
either of them, to the Security Trustee on any Obligation will, when made, be
final and agrees that, if any such payment is recovered from, or repaid by, the
Creditors in whole or in part in any bankruptcy, insolvency or similar
proceeding instituted by or against the Borrower, or the Guarantor, or either of
them, this Guaranty shall continue to be fully applicable to such obligation to
the same extent as though the payment so recovered or repaid had never been
originally made on such obligation.
          6.5 The Creditors may enforce the obligations of the Guarantor
hereunder without in any way first pursuing or exhausting any other rights or
remedies which the Creditors may have against the Borrower, or against any other
Person or against any security the Creditors may hold.
          6.6 The Guarantor hereby irrevocably waives all rights of subrogation
(whether contractual, under Section 509 of Title 11 of the United States Code
entitled “Bankruptcy” as now or hereafter in effect, or any successor thereto
(herein called the “Bankruptcy Code”), under common law, or otherwise) to the
claims of any of the Creditors against the Borrower and all contractual,
statutory or common law rights of contribution, reimbursement, indemnification
and similar rights and “claims” (as such term is defined in the Bankruptcy Code)
against the Borrower which arise in connection with, or as a result of, this
Guaranty, until such time as the obligations of the Borrower under or in
connection with the Transaction Documents have been indefeasibly paid in full.
          6.7 The Guarantor shall not assign, transfer, hypothecate or dispose
of any claim that it has or may have against the Borrower while any indebtedness
of the Borrower to the Creditors remains unpaid, without the written consent of
the Creditors.
          6.8 Notice of acceptance by the Security Trustee of this Guaranty and
of the incurring of any or all of the obligations hereby guaranteed is hereby
waived by the Guarantor, and this Guaranty and all of the terms and provisions
hereof shall immediately be binding upon the Guarantor from the date of
execution hereof.
          SECTION 7. Fraudulent Conveyances; Fraudulent Transfers. (a) The
Guarantor, and by its acceptance of this Guaranty, the Security Trustee and each
other Creditor, hereby confirms that it is the intention of all such Persons
that this Guaranty and the Obligations of the Guarantor hereunder not constitute
a fraudulent transfer or conveyance for purposes of any

9



--------------------------------------------------------------------------------



 



Proceeding, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty and the Obligations of the Guarantor hereunder. To
effectuate the foregoing intention, the Security Trustee, the other Creditors
and the Guarantor hereby irrevocably agree that the Obligations of the Guarantor
under this Guaranty at any time shall be limited to the maximum amount as will
result in the Obligations of the Guarantor under this Guaranty not constituting
a fraudulent transfer or conveyance.
          (a) The Guarantor hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Creditor under this
Guaranty or any other guaranty, the Guarantor shall contribute, to the maximum
extent permitted by law, such amounts to each other guarantor so as to maximize
the aggregate amount paid to the Creditors under or in respect of the
Transaction Documents.
          SECTION 8. Miscellaneous.
          8.1 Further Assurances. The Guarantor agrees that if this Guaranty
shall, in the reasonable opinion of the Security Trustee, at any time be deemed
by the Security Trustee, for any reason, insufficient in whole or in part to
carry out the true intent and spirit hereof, it shall execute or cause to be
executed such other documents or deliver or cause to be delivered such further
assurances as in the opinion of the Security Trustee may be required in order to
more effectively accomplish the purposes of this Guaranty including, without
limitation, an alternative guaranty or such other alternative agreement as the
Security Trustee shall require.
          8.2 Remedies Cumulative and Not Exclusive; No Waiver. Each and every
right, power and remedy herein given to the Security Trustee shall be cumulative
and shall be in addition to every other right, power and remedy of the Security
Trustee now or hereafter existing at law, in equity or by statute, and each and
every right, power and remedy, whether herein given or otherwise existing, may
be exercised from time to time, in whole or in part, and as often and in such
order as may be deemed expedient by the Security Trustee, and the exercise or
the beginning of the exercise of any right, power or remedy shall not be
construed to be a waiver of the right to exercise at the same time or thereafter
any other right, power or remedy. No failure, delay or omission by the Security
Trustee or any of the Creditors in the exercise of any right or power or in the
pursuance of any remedy accruing upon any breach or default by the Guarantor or
the Borrower shall impair any such right, power or remedy or be construed to be
a waiver of any such right, power or remedy or to be an acquiescence therein;
nor shall the acceptance by the Security Trustee or any of the Creditors of any
security or of any payment of or on account of any of the amounts due from the
Guarantor or the Borrower to the Security Trustee and maturing after any breach
or default or of any payment on account of any past breach or default be
construed to be a waiver of any right with respect to any future breach or
default or of any past breach or default not completely cured thereby.
          8.3 Successors and Assigns. This Guaranty and all obligations of the
Guarantor hereunder shall be binding upon the successors and assigns of the
Guarantor and shall, together with the rights and remedies of the Security
Trustee hereunder, inure to the benefit of the Security Trustee, its respective
successors and assigns.

10



--------------------------------------------------------------------------------



 



          8.4 Waiver; Amendment. None of the terms and conditions of this
Guaranty may be changed, waived, modified or varied in any manner whatsoever
unless in writing duly signed by the Guarantor and the Security Trustee (with
the consent of the Majority Lenders).
          8.5 Invalidity. If any provision of this Guaranty shall at any time,
for any reason, be declared invalid, void or otherwise inoperative by a court of
competent jurisdiction, such declaration or decision shall not affect the
validity of any other provision or provisions of this Guaranty, or the validity
of this Guaranty as a whole and, to the fullest extent permitted by law, the
other provisions hereof shall remain in full force and effect in such
jurisdiction and shall be liberally construed in favor of the Security Trustee
in order to carry out the intentions of the parties hereto as nearly as may be
possible. The invalidity and unenforceability of any provision hereof in any
jurisdiction shall not affect the validity or enforceability of such provision
in any other jurisdiction.
          8.6 Notices. All notices, requests, demands and other communications
to any party hereunder shall be in writing (including prepaid overnight courier,
facsimile transmission, electronic transmission or similar writing) and shall be
given to such party at the address, facsimile number or email address set forth
below or at such other address or facsimile numbers as such party may hereafter
specify for the purpose by notice to each other party hereto. Any notice sent by
facsimile or electronic transmission shall be confirmed by letter dispatched as
soon as practicable thereafter.
If to the Guarantor:
GulfMark Offshore, Inc.
10111 Richmond Ave., Suite 340
Houston, TX 77042
Phone: 713 963 9522
Facsimile: 713 963 0541
Attention: Quintin V. Kneen
If to the Security Trustee:
DVB BANK NV
Parklaan 2
3016 BB Rotterdam
The Netherlands
Attn:
Facsimile No.:
Telephone No.:
Every notice or other communication shall, except so far as otherwise expressly
provided by this Guaranty, be deemed to have been received (provided that it is
received prior to 2 p.m. local time; otherwise it shall be deemed to have been
received on the next following Banking Day) (i) if given by facsimile or
electronic transmission, on the date of dispatch thereof (provided further that
if the date of dispatch is not a Banking Day in the locality of the party to
whom such notice or demand is sent, it shall be deemed to have been received on
the next following Banking Day in such locality) or (ii) if given by mail,
prepaid overnight courier or any other means, when received at the address
specified in this Section or when delivery at such address is refused.

11



--------------------------------------------------------------------------------



 



          8.7 Electronic Delivery. Delivery of an executed copy of this Guaranty
by facsimile or electronic transmission shall be deemed as effective as delivery
of an originally executed copy. In the event that the Guarantor delivers an
executed copy of this Guaranty by facsimile or electronic transmission, the
Guarantor shall also deliver an originally executed copy as soon as practicable,
but the failure of the Guarantor to deliver an originally executed copy of this
Guaranty shall not affect the validity or effectiveness of this Guaranty.
          8.8 References. References herein to Sections, Exhibits and Schedules
are to be construed as references to sections of, exhibits to, and schedules to,
this Guaranty, unless the context otherwise requires.
          8.9 Headings. In this Guaranty, Section headings are inserted for
convenience of reference only and shall not be taken into account in the
interpretation of this Guaranty.
          8.10 Termination. If the Borrower shall pay and discharge all of its
obligations under or in connection with the Facility Agreement or is released
therefrom in accordance with the terms thereof, all of the right, title and
interest herein assigned all revert to the Guarantor and this Guaranty shall
terminate.
          SECTION 9. Applicable Law, Jurisdiction and Waivers.
          9.1 Governing Law. This Guaranty shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws thereof other than Sections 5-1401 and 5-1402 of the
General Obligations Law of the State of New York.
          9.2 Submission to Jurisdiction. The Guarantor hereby irrevocably
submits to the jurisdiction of the courts of the State of New York and of the
United States District Court for the Southern District of New York in any action
or proceeding brought against it by any of the Creditors under this Guaranty or
under any document delivered hereunder and hereby irrevocably agrees that valid
service of summons or other legal process on it may be effected by serving a
copy of the summons and other legal process in any such action or proceeding on
the Guarantor by mailing or delivering the same by hand to the Guarantor at the
address indicated for notices in this Guaranty. The service, as herein provided,
of such summons or other legal process in any such action or proceeding shall be
deemed personal service and accepted by the Guarantor as such, and shall be
legal and binding upon the Guarantor for all the purposes of any such action or
proceeding. Final judgment (a certified or exemplified copy of which shall be
conclusive evidence of the fact and of the amount of any indebtedness of the
Guarantor to the Creditors) against the Guarantor in any such legal action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment. The Guarantor shall advise the Security Trustee promptly
of any change of address for the purpose of service of process. Notwithstanding
anything herein to the contrary, the Creditors may bring any legal action or
proceeding in any other appropriate jurisdiction.
          9.3 WAIVER OF IMMUNITY. TO THE EXTENT THAT THE GUARANTOR HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM SUIT, JURISDICTION OF ANY COURT OR ANY
LEGAL PROCESS (WHETHER THROUGH ATTACHMENT

12



--------------------------------------------------------------------------------



 



PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION, EXECUTION OF A JUDGMENT, OR
FROM ANY OTHER LEGAL PROCESS OR REMEDY) WITH RESPECT TO ITSELF OR ITS PROPERTY,
THE GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER THIS GUARANTY.
          9.4 WAIVER OF JURY TRIAL. EACH OF THE GUARANTOR AND THE SECURITY
TRUSTEE, BY ITS ACCEPTANCE HEREOF, HEREBY WAIVES TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY HERETO OR ANY BENEFICIARY HEREOF
ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
GUARANTY.
[Signature page follows]

13



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be
executed and delivered on the day and year first above written.

            GULFMARK OFFSHORE, INC.
      By:   /s/ Bruce Streeter         Name:   Bruce Streeter        Title:  
President & CEO     

 